    Case 7:16-cv-07301-NSR-LMS Document 31 Filed 05/30/19 Page 1 of 2




                                                        U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, Third Floor
                                                       New York, New York 10007

                                                       May 30, 2019

BY ECF & FAX
Hon. Nelson S. Román
United States District Court
300 Quarropas Street
New York, New York 10007

       Re:     United States v. Ginsburg Development Companies, 16 Civ. 7301 (NSR)(LMS)

Dear Judge Román:

        We represent the United States (the “Government”), the plaintiff in the above-referenced
Fair Housing Act (“FHA”) case. We write respectfully—on behalf of both the Government and
defendant Ginsburg Development Companies (“GDC”)—to request dismissal without prejudice
of the above-referenced action.

      Paragraph 2 of the Stipulation of Settlement, which was entered into by the Government
and GDC on April 11, 2018, see Dkt. No. 29, provides as follows:

       No later than 60 days from the entry of this Stipulation and Order, the United
       States and GDC shall submit a joint status letter to the Court to indicate
       whether the requirements of paragraphs 3-4, 7-8, 27-31, 38-39, 40, and 45 of
       the Settlement Stipulation have been implemented. In the event that the joint
       status letter submitted by the United States and GDC indicates that the
       implementation of those requirements has been completed, this Action shall
       be dismissed without prejudice to reinstatement upon the application of any
       party in the event of a breach of the provisions of the Settlement Stipulation,
       provided that such application is made within one year following the entry of
       this Stipulation and Order.

GDC submits, and the Government concurs, that the requirements of paragraphs 3, 4, 7, 8, 27,
28, 29, 30, 31, 38, 39, 40, and 45 have been implemented. Accordingly, the period of time in
which this Action may be reinstated has now ended. The parties did not file the required status
letter within 60 days, and regret any inconvenience to the Court arising from that failure.

        Under the terms of the Stipulation and Order, this action is now deemed dismissed with
prejudice and not subject to reinstatement after April 12, 2021; that is, three years following the
entry of the Stipulation and Order. Id. ¶ 3.

       We thank the Court for its consideration of this letter and the request herein.
      Case 7:16-cv-07301-NSR-LMS Document 31 Filed 05/30/19 Page 2 of 2




                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                                    Southern District of New York

                                              By:          /s/ Natasha W. Teleanu
                                                    LI YU
                                                    NATASHA W. TELEANU
                                                    Assistant United States Attorneys
                                                    Tel.: (212) 637-2734/2528
                                                    Fax: (212) 637-2686

cc:     (by ECF & FAX)
        Mark Ginsburg, Esq.
        Steven Bagwin, Esq.
        Counsel for Ginsburg Development Companies




                                          2
